Per Curiam:
We are of the opinion that the provision of section 1 of article 2 of the Constitution, which entitles a citizen qualified as therein stated to vote at an election upon all questions which may be submitted to the vote of the people, applies only to such propositions as relate to the general governmental affairs of the State, and not to local affairs of municipalities (Spitzer v. Village of Fulton, 172 N. Y. 285), and we are further of the opinion that chapter 624 of "the Laws of 1917* for submitting the local option questions relating to the trafficking in liquor in cities is not within such provision, and we hold that such act is not unconstitutional by reason of the failure of the Legislature to make special provision for taking the votes of electors in actual military service of the United States. All concurred, De Angelis, J., in result only, except Merrell, J., who dissented. It is ordered that the order so appealed from be and the same hereby is affirmed.

 Consol. Laws, chap. 68. — [Rep.